                                                                           S DISTRICT
                                                                        ATE           C
                                                                       T




                                                                                                     O
                                                                  S
     John D. McKay




                                                                                                      U
                                                                 ED
 1




                                                                                                       RT
                                                                                             ERED




                                                             UNIT
     California Bar No. 220202                                         IT IS S
                                                                                 O ORD
 2   PARK AVENUE LAW LLC




                                                                                                               R NIA
     127 W. Fairbanks Ave. #519                                                              zalez Roge
                                                                                                          rs
                                                                                   nne Gon




                                                             NO
 3
     Winter Park, FL 32789                                             Judge Yvo




                                                                                                               FO
                                                              RT
     johndmckayatty@gmail.com




                                                                                                           LI
 4                                                                    ER         8/13/2019




                                                                 H




                                                                                                      A
                                                                                                          C
     (800) 391-3654                                                        N
                                                                               D IS T IC T O
                                                                                             F
 5   Attorney for Plaintiff                                                          R

 6

 7                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 8
     KIYOSHI MATSUKAWA,                  )               Case No. 19-cv-03258-YGR
 9
                    Plaintiff,           )
10                                       )
                                         )
11   vs.                                 )               NOTICE OF VOLUNTARY
                                         )               DISMISSAL WITHOUT PREJUDICE
12
                                         )               Fed. R. Civ. P. 41(a)(1)(A) and (B)
13   ALL NIPPON AIRWAYS CO., LTD.,       )
                       Defendant.        )
14   ___________________________________ )
15

16          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A) and (B), Plaintiff, Kiyoshi

17   Matsukawa, hereby serves this Notice of Voluntary Dismissal Without Prejudice.
18

19          DATED this 2nd day of August, 2019.

20
                                                         PARK AVENUE LAW LLC
21

22                                                       _______s/ John D. McKay___________
                                                         John D. McKay
23                                                       Counsel for Plaintiff
24

25

26

27

28


                                              Rule 41(a) Notice
                                                 Page 1 of 1
